 

TECHNOLOGY TRANSFER AGREEMENT

 

THIS AGREEMENT made as of the 1st day of February, 2015

 

BETWEEN:

 

Scott C. Hohulin (“Scott”) and Scott Hohulin Family 2014 Irrevocable Trust
(“Trust”), an inventor and resident of Wildomar, California with an address for
notice hereof at Knudsen Law Office, 1600 Iowa Avenue, Suite 250, Riverside, CA
92507

 

(collectively the “Owner”)

 

AND:

 

Heliosource, Inc. a Nevada company with an address for notice hereof at 600-1090
West Georgia Street, Vancouver, BC V6E 3V7

 

(“Purchaser”)

 

WHEREAS:

 

A. Owner has developed solar technology covered by the patent(s) set forth in
Schedule “A” hereto (all collectively the “Technology”) with substantially
greater solar energy (greater electromagnetic range) conversion efficiency than
present market devices and with substantially greater resistance to damage;    
B. Scott is the inventor of the Technology and the Trust is the owner of the
Technology. Scott affirms that he has transferred all of his right, title and
interest in the Technology to Trust;     C. Owner has agreed to transfer and
assign all legal and registered title in and to the Technology in consideration
of the payments stipulated in this Agreement;

 

NOW THEREFORE, in consideration of the premises and the sum of US$10.00 now paid
by Purchaser to Owner (the receipt and sufficiency of which is hereby
acknowledged) and in consideration of the mutual covenants and obligations
herein set forth, the parties hereto covenant and agree as follows:

 

ARTICLE 1

 

SALE AND PURCHASE OF TECHNOLOGY

 

1.01 In consideration of: (i) the shares and payments described in section 1.03
below; (ii) payment from the section 1.02 capital raise by February 28, 2015 to
Trust of $100,000 for direct payment of legal and business expenses per
instructions from Trust; (iii) payment from the section 1.02 capital raise by
February 28, 2015 to Trust of $150,000 non-refundable purchase fees; and (iv)
the promises and covenants of Purchaser contained herein, Trust agrees to
transfer and assign to Purchaser as provided in Section 1.02 below 100%,
constituting the entirety, of the legal, beneficial and registered title in and
to the Technology effective the date of such investment including, without
limitation, any developments, improvements, or derivatives thereof. Trust
acknowledges and confirms that 100% of the legal and beneficial right, title and
interest in and to the Technology shall be vested in and belong to Purchaser
free and clear of all liens, charges, encumbrances, interests of any party or
parties (including free of any interests of Trust or Scott except for claims
pursuant to this Agreement) or any adverse claims whatsoever to the Technology.
Trust and Scott covenant that should any interest in the Technology hereafter
come into the Trust’s or Scott’s hands, respectively, that all such title of
whatsoever nature was, is, or will be (as to any part coming into the possession
or control by Owner) held by Owner in trust for Purchaser.

 

1

 

 

1.02 Purchaser agrees to make available on or before February 28, 2015, an
investment of $500,000 to be used by Scott and Trust for the development and
production of a Technology prototype (the “Technology Prototype”) by the Trust
and Scott at Purchaser’s expense. Trust and Scott anticipate that development of
the Technology Prototype should require approximately 6 months at an approximate
cost of $250,000, but that time period may extend to one year at an approximate
ultimate cost of up to $1,000,000, to be provided by Purchaser, for all costs
including equipment, material, facilities and testing protocols. Further, on or
before February 28, 2015, the Trust shall place in trust with Purchaser’s
counsel patent assignments sufficient to transfer the Technology on all patent
registers to be filed on request of, and at the cost of, the Purchaser
following: (i) effecting the $500,000 initial investment described above; and
(ii) delivery to the Trust of the shares set forth in section 1.03. Upon
assignment of the Technology, the Trust and Scott shall effect all such
assistances as the Purchaser may require extending the patent coverage of the
Technology as well as the number of jurisdictions in which the Technology is
patented.

 

1.03 Upon the Technology Prototype being independently verified by the Purchaser
as achieving solar energy production of 2.5kw or more per hour per meter squared
(or such lesser or greater performance as the Purchaser elects) then the
Purchaser shall elect whether to accept the Technology Prototype and proceed
with the Technology and in the event of a favorable election, cause the issuance
to the Trust (or their designees and to each of Scott or the Owner as they may
direct) of the following share and cash consideration:

 

  (a) A non-dilutable ten percent (10%) of the issued common shares of the
Purchaser upon acceptance by the Purchaser of the Technology Prototype per this
section 1.03 above. The Purchaser at the time of issuing common shares to new
subscribers shall issue such number of additional common shares to the Trust at
$0.01 per share to maintain the Owner’s 10% interest in the Purchaser. Such
Purchaser common shares shall be convertible to shares of Quest Water Global
Inc. (the listed parent company of the Purchaser) based upon the valuation of
the Purchaser and the market value, less 10%, of Quest common shares on the date
of election to convert. The Purchaser may elect to issue these Purchaser shares
at any time but must issue the same within thirty days of acceptance of the
Technology Prototype per section 1.03 above;         (b) Five Million
(5,000,000) common shares of Quest Water Global Inc. within thirty days of
acceptance of the Technology (with such extensions as may be necessitated by
regulatory matters);         (c) The purchase fees described in sections 1.01
and 1.03(d), as applicable, plus an aggregate of eight million dollars
($8,000,000) payable as follows:

 

  (i) $2,000,000 within 120 days of the Purchaser accepting the Technology
Prototype per this section 1.03 above;         (ii) a $6,000,000 five year no
interest promissory note delivered with the payment of 1.03(c)(i) above. No
installment payments shall be required under such note except that 20% of net
before tax revenue derived in any manner from the use, sale or licensing of the
Technology or products incorporating the Technology shall be paid and applied
against the note until the earlier of payment in full or the five year due date;
and

 

  (d) If the Technology Prototype has not been verified by the Purchaser on or
before the expiration of six month’s following execution of this Agreement, then
the Purchaser shall continue to pay the Trust $25,000 per month non-refundable
purchase fees for an additional development period of the earlier of 6 months or
the election by the Purchaser whether or not to accept the Technology.

 

2

 

 

1.04 Upon the Purchaser or its contracted manufacturer commencing manufacturing
of devices (“Devices”) based on the Technology, or upon the sale or licensing by
Purchaser of rights relating to the Technology, then the Purchaser shall pay a
royalty to the Trust on the following terms:

 

  (a) The royalty (“Royalty”) shall be in an amount of six (6%) percent of net
before tax revenue from: (i) commercial sales of Devices with before tax revenue
being derived pursuant to generally accepted accounting principles for public
companies in the USA; and (ii) licensing or royalty fees received relating to
the use or sale of the Technology or any portion or aspect thereof. For clarity
‘net before tax revenue’ shall mean the bottom line figure on the Purchaser’s
GAAP audited income statement being the aggregate accounting of all sources of
income and all costs reasonably allocable to production of Devices or issuance
of licenses but prior to accounting for taxes on such net income. The intent of
the parties is that such Royalty shall be paid to the Trust based upon all forms
and types of revenue paid and received arising from any use, sale or licensing
or other benefit of the Technology received by Purchaser, Quest Water Global,
Inc. or any affiliate or related party of Purchaser or Quest Water Global, Inc.
(collectively, “Affiliate”);         (b) The Royalty shall commence the annual
quarter following the annual quarter in which commercial sales, use, licensing
or other revenue commences with commercial sales not including beta market tests
of not more than 100 Devices and excluding delivery of promotional Devices at no
cost;         (c) The Royalty shall be calculated on sales for a relevant
quarter and accounted and paid within 45 days of a quarter end;         (d) The
Trust shall have a right to examine the records of the Purchaser and audit the
same to verify the Royalty payments. If the Royalty payments are 5% or more less
than shown by the audit then the Purchaser shall pay the costs of an audit. The
Purchaser shall cooperate to all reasonable extents to permit a verifiable
audit.

 

1.05 Until such time as the investment of section 1.01 has been made, the
payments of section 1.03(a) and (b) and section 1.03(c)(i) have been made and
the promissory note of section 1.03(c)(ii) has been paid in full, the Purchaser
shall not grant or assign any right or license in or to the Technology to any
person or entity. Further, Purchaser shall forthwith return the Technology to
the Trust by way of settlement of Section 2.02 in the event that the Purchaser
shall have failed or refused to pay or deliver any of the aforesaid
consideration. In the event that after the aforesaid prohibition of assignment
has ceased then if the Purchaser shall be desirous of assigning all or
substantially all of the Technology (other than normal course licensing on
commercially reasonable terms) then the Purchaser shall notify the Trust in
writing not less than 90 days prior to intended assignment for consultation with
the Trust and, if the Trust so elects, a right of first refusal of the Trust to
acquire the Technology interest on terms not less favorable than that being
considered by the Purchaser. Further, in the event that Purchaser is desirous of
assigning, conveyance or licensing (other than in the ordinary course on
commercially reasonable terms) all or any portion of its rights in the
Technology to any Affiliate, such assignment shall be subject to payment of
Royalties by such Affiliate in the same manner as required in section 1.04 and
the Trust shall receive a non-dilutable ten percent (10%) interest in such
Affiliate.

 

ARTICLE 2

 

PROPERTY RIGHTS

 

2.01 Upon fulfillment of sections 1.01 and 1.03 sole and exclusive 100% legal
and beneficial right, title and interest in and to the Technology is fully
assigned and vested in Purchaser without any requirement for any further
documentation confirming vesting and the Trust delivers possession of the
Technology, free and clear of all liens, charges, encumbrances and adverse
claims whatsoever.

 

3

 

 

2.02 In the event that the Purchaser shall effect default of sections 1.01, 1.02
or 1.03 and has not cured such default within thirty (30) days following written
notice from the Trust of such default, then Quest Water Global Inc. shall assign
all of its equity interests in the Purchaser to the Trust as settlement of
default.

 

2.03 Trust will, forthwith upon receipt of a written request from Purchaser, and
at Purchaser’s cost and expense, do such further and other things, enter into
such further and other agreements and execute and deliver to Purchaser such
further and other documents and instruments as Purchaser may reasonably require
to vest title to the Technology in Purchaser, or to record the assignment of the
Technology with any regulators, and to better ensure to Purchaser the use,
enjoyment and protection of the Technology.

 

ARTICLE 3

 

POST-ASSIGNMENT SUPPORT AND ROYALTY

 

3.01 The Trust and Scott will generally assist Purchaser and use their
reasonable good faith efforts to facilitate the research and development of the
Technology, the more efficient and economic use of the Technology by Purchaser
and the manufacture, marketing, sale and distribution of products resultant
therefrom. The Trust shall be compensated at reasonable commercial rates for all
time and expenses incurred in the provision of such support by Scott or other
capable party as advised by the Trust. It is understood by the Parties that the
Scott will be the primary researcher to continue the development of the
Technology Prototype.

 

3.02 Trust and Scott will:

 

  (a) provide plans and specifications for the Technology Prototype and
comprehensive instructions sufficient to permit research and development of the
Technology Prototype and the manufacture, operation or application of products
resultant therefrom; and         (b) provide ongoing technical, consultative and
advisory services in connection with the subject matter of this Agreement as may
reasonably by requested by Purchaser from time to time;

 

all at reasonable commercial rates. All work to be performed by Scott following
development and acceptance of the Technology Prototype shall be pursuant to a
separate work or employment agreement(s) between Scott and Purchaser.

 

3.03 Upon assignment of the Technology being effective with the completion of
sections 1.01 and 1.03 above the Purchaser shall employ best reasonable efforts
to raise four million dollars ($4,000,000) which shall be employed for research
and manufacturing of commercial devices based upon the Technology Prototype.

 

In the event that the Purchaser fails to raise four million dollars within 120
days of the acceptance of the Technology Prototype pursuant to section 1.01 and
1.03 then the Trust may elect to terminate this Agreement with not less than 30
days’ notice of intent to terminate and the transfer described in Section 2.02
shall be made. The Purchaser shall be granted equal time extensions for delays
resulting from failure of performance by the Trust or Scott or parties for which
they are accountable and shall be reasonably granted extensions for delays
resulting from third party actions, force majeure or verification problems with
the Technology Prototype.

 

4

 

 

ARTICLE 4

 

IMPROVEMENTS

 

4.01 If, whether with Purchaser’s approval or incidentally or otherwise, Trust
(or any agent or any entity in which Trust has a controlling interest)
discovers, acquires or develops any improvements, updates or modifications
(collectively “Improvements”) relating to the Technology, then the Trust shall
promptly disclose such to Purchaser and the Trust agrees and acknowledges that
any such Improvements are the trust property of Purchaser and Purchaser shall be
exclusively entitled to such Improvements and shall have legal and beneficial
title thereto. All such Improvements, however, shall be included in, and covered
by, the provisions of this Agreement requiring payment of Royalties to Trust.

 

ARTICLE 5

 

DOCUMENTS LIST

 

5.01 Owner will execute and deliver to Purchaser all deeds, conveyances, bills
of sale, assignment agreements and other documents and instruments as may be
necessary to effectively vest good and marketable title in and to the Technology
in Purchaser free and clear of all liens, charges and encumbrances and, without
limiting the generality of the foregoing, will execute and deliver immediately
upon demand:

 

  (a) bills of sale;         (b) assignments of trade-marks and trade names in
form registrable; and         (c) all plans, blueprints, programs, technical
data and other materials in any way relating to the Technology and all chattels
related to the same.

 

ARTICLE 6

 

ASSIGNMENT

 

6.01 The Trust or Scott may not assign, transfer, or otherwise dispose of any or
all of its rights under this Agreement.

 

6.02 Subject first to section 1.05, thereafter Purchaser may assign, transfer,
or otherwise dispose of any or all of its rights to the Technology to any person
without the prior consent of Owner but Purchaser shall be jointly and severally
responsible with such assignee or transferee for the observance and performance
of its covenants and obligations under this Agreement, including payment of
Royalties.

 

ARTICLE 7

 

PUBLICATION AND CONFIDENTIALITY

 

7.01 Trust and Scott acknowledge and agree that they will treat all non-public
aspects of the Technology as confidential, will not compete with the Technology
or the Purchaser and that it will not disclose or communicate or cause to be
disclosed or communicated non-public aspects of the Technology to any person
except as requested by Purchaser or consented to in writing in advance by
Purchaser. In the event that the Trust or Scott breaches this confidentiality
and non-compete provision, the Trust and Scott agree that damages are not
sufficient remedy and that the Purchaser may acquire an injunction as a matter
of right. In addition to any other damages recognized by the courts of
applicable jurisdiction, all profits derived by breach shall be accounted to the
Purchaser as received in trust for the Purchaser.

 

5

 

 

ARTICLE 8

 

WARRANTIES

 

8.01 Purchaser represents and warrants to the Trust, with the intent that Trust
shall rely thereupon in entering into this Agreement, that:

 

  (a) Purchaser is duly incorporated and validly subsisting under the laws of
Nevada, and has the corporate power and capacity to enter into this Agreement;  
      (b) Purchaser has the legal right and authority to enter into this
Agreement, and this Agreement has been approved by requisite corporate
procedures;         (c) the entering into and performance of this Agreement and
the transactions contemplated herein will not result in the violation of any of
the terms and provisions of the constating documents of Purchaser, any
shareholders’ or directors’ resolution, or of any indenture or other agreement,
written or oral to which Purchaser may be a party or be bound or to which they
may be subject or any judgment, decree, order, rule or regulation or any court
or administrative body by which Purchaser is bound;         (d) this Agreement
has been duly executed and delivered by Purchaser and constitutes a legal, valid
and binding obligation of Purchaser enforceable against Purchaser in accordance
with its terms.

 

8.02 Trust and, to the extent applicable to Scott, Scott represent and warrant
to Purchaser, with the intent that Purchaser shall rely thereupon in entering
into this Agreement, that:

 

  (a) Trust and Scott haves the legal right and authority to enter into this
Agreement and this Agreement has been duly approved by Trust and Scott;        
(b) the entering into and performance of his Agreement and the transactions
contemplated herein will not result in the violation of any of the terms and
provisions of agreements to which Trust or Scott may be subject or any judgment,
decree, order, rule or regulation or any court or administrative body by which
Trust or Scott is bound;         (c) this Agreement has been duly executed and
delivered by Trust and Scott and constitutes a legal, valid and binding
obligation of Trust and, to the extent applicable to Scott, Scott enforceable
against them in accordance with its terms;         (d) Trust is the 100% legal
and beneficial owner of all right, title and interest in and to the Technology
free and clear of all mortgages, charges, liens, interests of others of any
nature, or adverse claims whatsoever;         (e) to the best of the knowledge,
information and belief of Trust and Scott, there are no lawful grounds for
invalidating any of the Technology;

 

6

 

 

  (f) Trust has not granted or agreed to grant any license or entered into any
other agreement whereby Trust is obliged to give any other person any rights to
commercially exploit the Technology;         (g) there are no claims or actions
outstanding or pending against Trust which would impair its ability to sell and
transfer the Technology to Purchaser.

 

8.03 If any party to this Agreement becomes aware of any threatened or actual
infringement of any Technology it will promptly give notice to the other party.

 

8.04 In the event of an alleged infringement of any right respecting the
Technology, Purchaser has the right to prosecute litigation designed to enjoin
infringers of the Technology and Trust and Scott agree to co-operate in respect
of any such suits at the cost and expense of Purchaser.

 

8.05 In the event any complaint alleging infringement or violation is made
against Trust or Scott or Purchaser or assignee with respect to the Technology,
the following procedure shall be adopted:

 

  (a) the affected party shall promptly notify the other upon receipt of any
such complaint and shall keep the other fully informed of the actions and
positions taken by the complainant and taken or proposed to be taken by the
affected party (it being acknowledged that the Purchaser shall be the party with
the first right to protect the Technology);         (b) all costs and expenses
incurred in investigating, resisting and litigating such a complaint shall be
borne entirely by Purchaser;         (c) no decision or action concerning or
governing any final disposition of the complaint shall be taken without full
consultation with and approval by Purchaser;         (d) Purchaser may elect to
participate formally in any litigation involving a complaint to the extent that
the court may permit, but any additional expenses generated by such formal
participation shall be borne entirely by Purchaser (subject to the possibility
of recovery or some or all of such additional expenses from the complainant);  
      (e) If the complainant is willing to accept an offer of settlement and one
of the parties to this Agreement is willing to make or accept such offer and the
other is not, then the unwilling party shall conduct all further proceedings at
its own expense, and shall be responsible for the full amount of any damages,
costs, accounting of profits and settlement costs in excess of those provided in
such offer, but shall be entitled to retain unto itself the benefit of any
litigated or settled result entailing a higher payment of costs, damages,
accounting of profits and settlement costs than that provided in such offer.

 

ARTICLE 9

 

NOTICES

 

9.01 All payments, reports and notices or other documents that any of the
parties hereto are required or may desire to deliver to any other party hereto
may be delivered only by personal delivery, or by delivery by a nationally
recognized overnight courier service, or e-mail with receipt verified, all
postage and other charges prepaid, at the address for such party set forth on
the first page of this Agreement or at such other address as any party may
hereinafter designate in writing to the others. Any notice personally delivered
or sent by e-mail shall be deemed to have been given or received on the second
business day following the time of delivery. Any notice sent by overnight
courier service as aforesaid shall be deemed to have been received on the date
of delivery or first attempted delivery.

 

7

 

 

ARTICLE 10

 

LEGAL ADVICE

 

10.01 The parties hereto acknowledge that they have each sought and obtained
independent legal advice, and that each of them is responsible for his or its
own legal expenses in connection with the subject matter of this Agreement.

 

ARTICLE 11

 

GENERAL

 

11.01 This Agreement shall be governed by and construed in accordance with the
laws of the State of California and the parties hereto irrevocably attorn to the
jurisdiction of the courts of California.

 

11.02 No condoning, excusing or overlooking by any party of any default, breach
or non-observance by any other party at any time or times in respect of any
covenants, provisos, or conditions of this Agreement shall operate as a waiver
of such party’s rights under this Agreement in respect of any continuing or
subsequent default, breach or non-observance, so as to defeat in any way the
rights of such party in respect of any such continuing or subsequent default or
breach and no waiver shall be inferred from or implied by anything done or
omitted by such party, save only an express waiver in writing.

 

11.03 No party hereto shall be held responsible for damages caused by delay or
failure when such delay or failure is due to circumstances beyond its control
which cannot reasonably be forecast or provided against, including without
limitation war, warlike operations or hostilities, fires, floods, earthquakes,
acts of God, strikes, lockouts or inability to obtain labor or material on time
and it is further understood that each party shall give the other written notice
of the occurrence of any of the described events and make every reasonable
effort to resume performance required by this Agreement.

 

11.04 This Agreement sets forth the entire agreement between the parties and
supersedes all other oral and written representations, warranties, and
agreements, and no amendments to this Agreement shall be binding unless executed
in writing by the parties hereto.

 



11.05 (a) Any controversy, claim, or dispute arising under or relating to this
Agreement, or the construction, interpretation, breach, termination,
enforceability or validity thereof, shall be resolved by arbitration pursuant to
the rules of arbitration of the American Arbitration Association before a single
arbitrator. Such arbitrator shall not have the authority to award any remedy or
relief that a judge of the superior court of the state of California could not
order or grant. The venue for the arbitration shall be Riverside County,
California. The arbitration proceedings shall be transcribed and the
arbitrator’s award shall be in writing, include a statement of the arbitrator’s
findings of fact and conclusions of law with respect to each claim resolved by
the arbitrator, and shall be supported by law and substantial evidence. The
award of the arbitrator may be for an amount of money and/or for specific
performance and shall be final, binding and enforceable in any court of
competent jurisdiction, except that upon petition of any party to the
arbitration, the Superior Court of the State of California for the County of
Riverside shall have the authority to review the transcript of the proceedings
of the arbitration and the award of the arbitrator and shall have the authority
to vacate the arbitrator’s award, in whole or in part, on the basis that the
award is not supported by substantial evidence or is based upon an error of law.



 



(b) The parties shall, before the commencement of arbitration proceedings,
attempt in good faith to settle their dispute by mediation.

 

(c) The arbitrator shall be an attorney with at least ten (10) years’ experience
in the areas of corporate and business law or ten (10) years’ experience as a
judge.



 

8

 

 



(d) Each of the parties reserves the right to file with a court of competent
jurisdiction an application for temporary or preliminary injunctive relief, writ
of possession, temporary protective order and/or appointment of a receiver on
the grounds that the arbitration award to which the applicant may be entitled
may be untimely or rendered ineffectual in the absence of such relief. This
shall include any relief sought pursuant to section 7.01 above.

 

(e) Judgment upon the award rendered by the arbitrator may be entered in any
Court having jurisdiction thereof.

 

(f) Subject to reasonable limitations imposed by the arbitrator, the parties may
obtain discovery in aid of the arbitration to the fullest extent permitted under
law, including California Code of Civil Procedure Section 1283.05. All discovery
disputes shall be resolved by the arbitrator.

 

(g) In any arbitration or legal proceeding relating to the enforcement or
interpretation of this Agreement, the non-prevailing party shall be required to
reimburse the prevailing party, which shall be the party receiving the more
significant relief, for its reasonable costs and attorney’s fees incurred in
such action.

 

[The remainder of this space purposely left blank]

 

9

 

 

11.06 This Agreement may be executed in counterparts and delivered by facsimile,
and each counterpart shall be deemed an original and all together shall
constitute one document.

 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first written above.

 

Heliosource, Inc.

 

Per:

 

/s/ John Balanko   John Balanko, President & CEO  

 

/s/ Scott C. Hohulin   Scott C. Hohulin, Trustee of the   Scott Hohulin Family
2014 Irrevocable Trust  

 

/s/ Scott C. Hohulin   Scott C. Hohulin, individually  

 

Quest Water Global Inc. hereby attorns to, is subject to and will comply with
the provisions of section 1.03(b) and section 2.02 above.

 

Quest Water Global Inc.

 

Per:

 

/s/ John Balanko   John Balanko, President & CEO  

 

10

 

 

SCHEDULE “A”

 

Patents and Assets

 

U.S. Application Number: 62/024,305 Filing Date: 07/14/2014 Name of Applicant:
Scott C. Hohulin Title of Invention: Full Spectrum Electro-Magnetic Energy
System

 



11

 

